Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s invention comprises a trial inserter tool (100) compatible with detachable trial heads (300) for use in spinal surgery (Fig. 1a-1b and 3). The trial inserter tool (100) comprises: a body (105), wherein the body is an elongated tubular, wherein the body (105) comprises a first end (120) and a second end (125); an actuation device (110) disposed on the body between the first end and the second end and  comprises a sleeve (130) and a button (135), wherein the button (135) is disposed on the sleeve (130), wherein the sleeve (130) is disposed around the body (105), and a single hooked support member (115) that extends from the second end (125) of the body and includes a single protrusion (220); a plunger (145) disposed in the body (105), wherein the plunger is operable to translate axially in the body in response to the actuation device (110), and wherein a longitudinal axis of the plunger (145) intersects a longitudinal axis of the protrusion (220); and a trial head (300) disposable on the hooked support member (115) (Fig. 1a-3). 
The closest prior art of record is Lezama et al (US Patent Pub. 20120197317A1), Malcolmson et al (US Patent Pub. 20160228170A1), and Branch et al (US Patent 6174311B1). 
Lezama discloses an insertion tool (50) having a body (160), an actuation device (74,70), a plunger (52) translatable within the body (160), a hooked support member (55) at the second end (90) of the body (160), and a trial head (100) (Fig. 1-9D).   However, Lezama does not disclose wherein the actuation device is a sleeve that is positioned 
Malcolmson discloses an insertion tool (10) having a body (20), an actuation device (243), a hooked support member (24,26) at the second end (22) of the body (20), and a trial head (200) (Fig. 1-2 and 14).   However, Malcolmson does not disclose wherein a plunger whose longitudinal axis intersects the protrusion axis, or wherein there is only a single hooked support with a single protrusion.
Branch discloses an insertion tool (240) having a body (242), an actuation device (243), a plunger (245,246) translatable within the body (242), a hooked support member (248), and a trial head (210) (Fig. 23-24).   While in the embodiment shown in Fig. 7-10 the inserter tool showed therein has two hooked support members (60,62) with two protrusions (64,63).  However, Branch does not disclose wherein the actuation device is a sleeve that is positioned around the body and has a button thereon, or wherein there is only a single hooked support with a single protrusion.
The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, and there is no reasonable motivation to modify the art of record to have these features. In addition, modifying the art of record to have all the claimed limitations would destroy how the inventions are intended to be utilized.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCELA I. SHIRSAT/Primary Examiner, Art Unit 3775